Citation Nr: 1623410	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-26 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for esophageal dysmotility disorder.

2.  Entitlement to an initial rating in excess of 10 percent for a right foot disability, to include multiple postoperative bunionectomies, hammertoes and sesamoid bone removal.

3.  Entitlement to an initial rating in excess of 10 percent for a left foot disability, to include multiple postoperative bunionectomies, hammertoes and sesamoid bone removal.

4.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

5.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

6.  Entitlement to an initial compensable rating for migraine headaches.
7.  Entitlement to an initial compensable rating for asthma.

8.  Entitlement to an initial compensable rating for scarring status post surgeries of the feet.

9.  Entitlement to an initial compensable rating for depressive disorder.

10.  Entitlement to an initial compensable rating for right wrist carpal tunnel syndrome (CTS).

11. Entitlement to an initial compensable rating for left wrist CTS.

12.  Entitlement to an initial compensable rating for urticaria.

13.  Entitlement to an initial compensable rating for psoriasis.

14.  Entitlement to an initial compensable rating for scar, status post caesarian section.

15.  Entitlement to service connection for bilateral hearing loss.

16.  Entitlement to service connection for obstructive sleep apnea (OSA).

17.  Entitlement to service connection for a bilateral hip disorder.

18.  Entitlement to service connection for uterine fibroids.

19.  Entitlement to service connection for allergies.

20.  Entitlement to service connection for shortness of breath.

21.  Entitlement to service connection for hemorrhoids.
22.  Entitlement to service connection for a bilateral hand condition

23.  Entitlement to service connection for palpations.

24.  Entitlement to service connection for memory loss.

25.  Entitlement to service connection for an eye disability.  

26.  Entitlement to service connection for wheezing.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1978 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO in Roanoke, VA has jurisdiction over the Veteran's appeal.

The Veteran presented sworn testimony at a hearing before the undersigned in April 2016.  A transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss, OSA and a bilateral hip disorder, as well as higher initial ratings for esophageal dysmotility disorder, right and left foot disabilities, right and left knee disabilities, migraine headaches, asthma, bilateral foot scars, depressive disorder, bilateral wrist CTS, urticaria, psoriasis and status post caesarian scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2016, prior to the issuance of a decision in the appeal, the Veteran withdrew her appeal as it concerns the issues of entitlement to service connection for uterine fibroids, allergies, shortness of breath, hemorrhoids, a bilateral hand condition, palpations, memory loss, an eye disability and wheezing.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met regarding her claims of entitlement to service connection for uterine fibroids, allergies, shortness of breath, hemorrhoids, a bilateral hand condition, palpations, memory loss, an eye disability and wheezing.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn on the record at a hearing by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the April 2016 hearing before the Board, the Veteran withdrew her appeal in connection with claims of entitlement to service connection for uterine fibroids, allergies, shortness of breath, hemorrhoids, a bilateral hand condition, palpations, memory loss, an eye disability and wheezing.  See April 2016 Hearing Tr. at 2.  Accordingly, the Board does not have jurisdiction to review these appellate claims, and they are dismissed.


ORDER

The appeal with regard to service connection for uterine fibroids is dismissed.

The appeal with regard to service connection for allergies is dismissed.

The appeal with regard to service connection for shortness of breath is dismissed.

The appeal with regard to service connection for hemorrhoids is dismissed.

The appeal with regard to service connection for a bilateral hand condition is dismissed.

The appeal with regard to service connection for palpations is dismissed.

The appeal with regard to service connection for memory loss is dismissed.

The appeal with regard to service connection for an eye disability is dismissed.

The appeal with regard to service connection for wheezing is dismissed.
REMAND

With regard to the increased rating claims on appeal, the Veteran was last examined by VA in August 2006.  She testified during the April 2016 hearing that her conditions have worsened.  As such, the Board finds that her claims for higher initial ratings must be remanded to provide her with new VA examinations.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Additionally, the Veteran testified that her skin disabilities are more active in the summer and more severe during flare-ups.  As such, a new VA examination during such the time of such flare-ups, to the extent feasible, is requested.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (where there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than in inactive, phase).

Remand of the bilateral hearing loss, OSA and a bilateral hip claims is also warranted to provide the Veteran with new VA examinations.  At the time of her August 2006 VA Audiology examination, it was determined that she did not have hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2015).  At the April 2016 hearing, she testified that her hearing loss has worsened since the last examination.  Thus, a new examination is warranted.  

With regard to the bilateral hip condition, the Veteran testified she was involved in a motor vehicle accident in 2002 and that her hips have been painful and symptomatic since that time.  She also indicated her belief that her service-connected back, feet and knee injuries cause her to walk with an altered gait, which caused or aggravated her hip disorder.  During the August 2006 VA examination, she was diagnosed with right hip strain.  The examiner did not provide an opinion as to whether the Veteran's hip conditions were due to service or any of her service-connected disabilities.  As such, a new examination and nexus opinions should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Concerning OSA, she testified that she had symptoms of OSA (including snoring, daytime sleepiness, weakness and fatigue) in service and was told that she should get a sleep study after her retirement from service.  Thus, an examination concerning this condition is also warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, updated treatment records, to include VA treatment records and records of emergency room visits to Fort Belvoir Community Hospital (DeWitt) in 2007 and 2008, should be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain all outstanding treatment records, including updated records from the Washington, D.C. VA Medical Center (VAMC) and any updated records from Fort Belvoir Community Hospital (DeWitt).  

2.  After obtaining any outstanding records, schedule the Veteran for one or more VA examinations to determine the current severity of her esophageal dysmotility, right and left foot disabilities, right and left knee disabilities, migraine headaches, asthma, bilateral foot scars, depressive disorder, right and left CTS, urticaria, psoriasis and abdominal scar.  To the extent possible, the Veteran should be scheduled for a skin/dermatology examination during an active period of flare of her service-connected urticaria and psoriasis.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

With regard to the Veteran's right and left knee disabilities, the examiner should specifically address her reports that her knees give way and cause her to fall.  The examiner should address whether this giving way is due to instability or subluxation, or some other cause.

3.  After completing the above development, schedule the Veteran for appropriate VA examinations to determine the current nature, onset and etiology of her bilateral hearing loss, OSA and bilateral hip disorders.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

Bilateral Hip Disorder

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hip disorder (1) had its clinical onset during active service or, in the case of any diagnosed arthritis, within one year after her separation from service, (2) is otherwise related to an event, injury or disease incurred in service, (3) is caused by her service-connected lumbar spine, bilateral knee and/or bilateral foot disabilities (including any altered gait or weight-bearing) or (4) is aggravated (permanently worsened beyond the normal course of the disease) by her service-connected lumbar spine, bilateral knee and/or bilateral foot disabilities (including any altered gait or weight-bearing).  

In reaching his or her conclusions, the VA examiner should specifically review and consider the Veteran's reports that her hips have been painful since a 2002 motor vehicle accident, and that she has noticed that she has an increase of hip symptoms at times when she has an increase in lumbar spine, knee or foot symptoms that cause her to walk with an altered gait.  

Bilateral Hearing Loss

State whether the Veteran has hearing loss for VA purposes.  If so, state whether it is at least as likely as not (a 50 percent probability or greater) that the hearing loss was incurred in service or is otherwise related to an injury or disease incurred in service, including noise exposure.  In addressing this question, please do not rely solely on the fact that the Veteran had "normal" hearing at separation from service (non-ratable as per 38 C.F.R. 
§ 3.385) to support the opinion.  Such an opinion will not be considered adequate for rating purposes.  

In reaching his or her conclusions, the examiner should specifically consider and address the following records: May 1978 Entrance Examination; December 1979 Audiogram; August 1984 Periodic Examination; March 1985 Periodic Examination; June 1989 Audiogram;  May 2001 Periodic Examination; June 2002 Examination; August 2002 Hearing Conservation Audiogram; February 2003 Hearing Conservation Audiogram; September 2003 Health Clinic Note and April 2004 Report of Medical History (noting hearing loss).

Sleep Apnea

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that her OSA (1) had its clinical onset during active service, (2) is otherwise related to an event, injury or disease incurred in service, (3) is caused by her service-connected asthma and/or depressive disorder, or (4) is aggravated by her service-connected asthma and/or depressive disorder.  

In reaching his or her conclusion, the examiner should specifically consider and address the Veteran's testimony concerning the onset of symptoms in service, a November 2005 medical record noting complaints of OSA in service, a February 2006 medical record requesting a sleep study to rule out possible OSA, April 2006 medical records from the Sleep Disorder Center of Georgia (including a polysomnology report diagnosing OSA after sleep study), as well as the Journal of Clinical Sleep Medicine study addressing the connection between OSA and psychiatric disorders.

All examination reports must include a complete rationale for all opinions expressed.  If an examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so. 

4.  After completing the above development, including any additional development that may be warranted, readjudicate the remanded issues.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


